Case 3:16-cv-02458-MMA-BLM Document 96-7 Filed 10/04/19 PageID.949 Page 1 of 5



  1   XAVIER BECERRA
      Attorney General of California
  2   RICHARD F. WOLFE
      Supervising Deputy Attorney General
  3   LISA L. FREUND
      Deputy Attorney General
  4   State Bar No. 249174
       600 West Broadway, Suite 1800
  5    San Diego, CA 92101
       P.O. Box 85266
  6    San Diego, CA 92186-5266
       Telephone: (619) 738-9569
  7    Fax: (619) 645-2581
       E-mail: Lisa.Freund@doj.ca.gov
  8   Attorneys for Defendants
      E. Estock, M.D., Ralph Diaz, Warren L.
  9   Montgomery, Muhammad Nasir, M.D.,
      and Theresa Currier, D.O.
 10
 11                     IN THE UNITED STATES DISTRICT COURT
 12                 FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 13
 14
 15   CHARLES HOLMES                                 3:16-cv-02458-MMA-BLM
      AL-0671,
 16                                               DECLARATION OF THERESA
                                       Plaintiff, CURRIER, D.O. IN SUPPORT OF
 17                                               DEFENDANTS’ MOTION FOR
                   v.                             SUMMARY JUDGMENT
 18
                                                     Date:  November 18, 2019
 19   DR. ESTOCK; DR. BAL; S.                        Time:  2:30 p.m.
      CHAIKEN; C. REGULES; and                       Courtroom:
                                                            3D
 20   DOES 1-3,                                      Judge: The Honorable Michael
                                                            M. Anello
 21                                 Defendants. Trial Date: Not Yet Set
                                                Action Filed:    9/28/2016
 22
 23
 24        I, Theresa Currier, D.O., hereby declare as follows:
 25        1.   I am over the age of eighteen and am competent to make this declaration.
 26   I have personal knowledge of the matters set forth herein and could testify to their
 27   truthfulness under oath.
 28
                                                 1
                Declaration of Theresa Currier, D.O. in Support of MSJ (3:16-cv-02458-MMA-BLM)
Case 3:16-cv-02458-MMA-BLM Document 96-7 Filed 10/04/19 PageID.950 Page 2 of 5



  1        2.   From 2013 to 2015, I was employed by the California Department of
  2   Corrections and Rehabilitation (CDCR) and worked at Calipatria State Prison
  3   (CAL) as a Doctor of Osteopathy, Board Certified in Family Medicine, since 2002
  4   by both the American Osteopathic Board of Family Practice (AOBFP) and the
  5   American Board of Family Medicine (ABFM).
  6        3.   From 2016 to the present, I have been employed by CDCR and continue
  7   to work at CAL as a Doctor of Osteopathy, Board Certified in Family Medicine,
  8   since 2002 by both the AOPFB and the ABFM. I intend to retire from my
  9   employment with CDCR in October 2019.
 10        4.   I received my degree in Osteopathy in 1999 and have been licensed to
 11   practice medicine in California since 1999.
 12        5.    On July 14, 2016, I saw inmate Mr. Charles Holmes as a new patient in
 13   my role as his Primary Care Physician (PCP). During that visit, he presented with
 14   pain during urination, and bacteria in his urine, so I prescribed him an antibiotic.
 15        6.   I saw Mr. Holmes again on July 28, 2016 and believed that he was
 16   exhibiting drug-seeking behavior because he specifically requested Tylenol with
 17   Codeine, also referred to as “Tylenol 3.” Codeine is an opioid. At that time, I
 18   prescribed him regular Tylenol without Codeine for his complaints of pain.
 19        7.   On August 16, 2016, I completed a CDCR form to request that Mr.
 20   Holmes be sent to a non-CDCR urologist.
 21        8.   On September 7, 2016, I informed Mr. Holmes that later that day, his
 22   case would be presented to the CAL Pain Committee, which consisted of other
 23   Primary Care Physicians and the Chief Medical Executive of CAL, Dr. Stepke. I
 24   also reviewed the medical records from the University of California, San Francisco
 25   (UCSF) with Mr. Holmes. While reviewing those records, I learned that urologist
 26   Stoller from UCSF recommended that when Mr. Holmes had a urinalysis showing
 27   bacteria, his providers should “only treat when patient has a UTI, which is defined
 28   as fever, flank pain, hematuria [blood in urine], plus bacteria in the urine.” Based
                                                 2
                Declaration of Theresa Currier, D.O. in Support of MSJ (3:16-cv-02458-MMA-BLM)
Case 3:16-cv-02458-MMA-BLM Document 96-7 Filed 10/04/19 PageID.951 Page 3 of 5



  1   on this recommendation, I stopped prescribing antibiotics to Mr. Holmes whenever
  2   his urine showed bacteria, but he did not have a fever, flank pain, and hematuria.
  3        9.   On September 7, 2016, the CAL Pain Committee reviewed Mr. Holmes’
  4   case, and it was discussed that he was seeking pain medication, specifically
  5   morphine and Tramadol, which both have high risk of addiction. The Committee
  6   recommended self-catheterization, follow up with urology, and formulary non-
  7   opiate pain prescriptions for as needed use.
  8        10. I visited with Mr. Holmes again on September 19, 2016 and attempted to
  9   implement the Pain Committee’s recommendations for his chronic pain complaints.
 10   For example, I informed him of the CAL Pain Committee decision and encouraged
 11   him to try formulary non-opiate pain prescriptions. This could include
 12   Amitriptyline, Acetaminophen, Nortriptyline, Duloxetine, Oxcarbazepine,
 13   Velafaxine, Ibuprofen, Naproxen, and Salsalate, and others. While some of these
 14   medications were not originally created to treat pain, it is generally accepted in the
 15   medical community that they are effective in treating pain, and it is a commonly
 16   accepted medical practice to use the medications listed herein for chronic pain. A
 17   Mayo Clinic article, which I read, notes “[s]ome of the more effective and
 18   commonly used medications for chronic pain are drugs that were developed to treat
 19   other conditions. Although not specifically intended to treat chronic pain,
 20   antidepressants are a mainstay in the treatment of many chronic pain conditions,
 21   even when depression isn’t recognized as a factor.” This article can be found at
 22   https://www.mayoclinic.org/pain-medications/art-20045647. For example,
 23   Duloxetine and Velafaxine are both commonly used to treat chronic pain, but they
 24   both can be used to treat depression as well.
 25        11. Mr. Holmes was not interested in trying anything but opioids, and I
 26   documented on September 19, 2016 in his medical records that he “doesn’t want to
 27   try alternatives to narcotics” and “refused Tylenol or formulary choices other than
 28   narcotics or opiates.”
                                                 3
                Declaration of Theresa Currier, D.O. in Support of MSJ (3:16-cv-02458-MMA-BLM)
Case 3:16-cv-02458-MMA-BLM Document 96-7 Filed 10/04/19 PageID.952 Page 4 of 5



  1        12. On October 17, 2016, I saw Mr. Holmes and reviewed Dr. Fawcett’s
  2   recommendations from his October 6, 2016 visit with Holmes. In particular, Dr.
  3   Fawcett recommended that medical providers “don’t treat Bacteriuria (bacteria in
  4   the urine) unless clinically appropriate.” I understood this to be the same
  5   recommendation as the one from Dr. Stoller (i.e. only treat Mr. Holmes when he
  6   has a UTI as defined by “fever, flank pain, hematuria, plus bacteria in the urine.”).
  7        13. During my October 17, 2016 visit with Mr. Holmes, I again attempted to
  8   recommend that he try formulary non-opiate pain medications, which he declined.
  9        14. I tried to discuss formulary non-opiate pain medications with Mr. Holmes
 10   again during our December 14, 2016 visit and provided him with a number of pain
 11   medication options other than opioids. At that time, I documented in the medical
 12   records that Mr. Holmes stated “I don’t want none of your pain meds.” Instead, he
 13   remained focused on obtaining “T3’s,” which are Tylenol with Codeine, an opioid
 14   not indicated for chronic pain.
 15        15. My last PCP visit with Mr. Holmes occurred on June 11, 2018, the
 16   purpose of which was to follow up from his latest visit with Dean Alan Hadley,
 17   M.D., a urologist from Loma Linda University Health System. I reviewed the
 18   recommendations of Dr. Hadley that Mr. Holmes’ medical providers should “not
 19   treat patient for UTI with antibiotics if his only complaint is flank pain/dysuria
 20   without fever.” This was the third time I noted that a non-CDCR urologist
 21   recommended that Mr. Holmes only be given antibiotics to treat the bacteria in his
 22   urine under certain circumstances and not every time bacteria was detected on a
 23   urinalysis.
 24        16. Based upon my medical education, training, professional experience as a
 25   doctor, Mr. Holmes’ medical history, and my visits with him, I prescribed Mr.
 26   Holmes Tylenol with Codeine when I believed it was medically indicated. For
 27   example, I prescribed Mr. Holmes Tylenol 3 on February 21, 2017 for pain after he
 28   underwent a retrograde urethrogram, which could cause acute pain. On March 27,
                                                 4
                Declaration of Theresa Currier, D.O. in Support of MSJ (3:16-cv-02458-MMA-BLM)
Case 3:16-cv-02458-MMA-BLM Document 96-7 Filed 10/04/19 PageID.953 Page 5 of 5




    1   2017, I also prescribed him Tylenol 3 for three days in relation to a facial cyst
    2   removal that would likely result in acute pain. I prescribed Mr. Holmes with
    3   Tylenol 3 prior to and after he underwent a cystoscopy with biopsy of his bladder
    4   wall on August 17, 2017. Finally, while on call when I wa~ covering his PCP, I
    5   prescribed Mr. Holmes Tylenol 3 on October 20, 2018 when a nurse found a kink
    6 . in his nephrostomy tube, which could cause acute pain.
    7         17. I am not aware of any situation in which a urologist or any other doctor
    8   recommended that Mr. Holmes be prescribed opioids for chronic, ongoing pain.
   9          18. I have never refused to prescribe an opioid to Mr. Holmes for acute pain
   10   before, during, or after a procedure, or any other time, when recommended by a
  11    urologist.
  12          19. Mr. Holmes never had a fever, or elevated white blood cell count, or
  13    vomiting, or inability to urinate, nor appeared toxic during any visit with me.
  14    Accordingly, l stopped prescribing him antibiotics when he had bacteria in his urine
  15    but did not meet the other criteria set forth by Drs. Stoller, Fawcett, and Hadley to
  16    prescribe antibiotics. However, if his urologist recommended that he be prescribed
  17    .an antibiotic, I always followed the recommendation of the urologist and wrote the
  18    prescription.
  19          I declare under the penalty of perjury under the laws of the _state of California
  20    and the United States of America that the foregoing is true and correct.
  21          Executed this l.1J14day of September 2019, at Calipatria, California.
  22
  23
  24                                                          Theresa Currier, D.O.
  25
  26    SD2017703609
        71988264.docx
  27
  28
                                                       5
                   Declaration ofTheresa Currier, D.O. in Support ofMSJ (3:16-cv-02458-MMA-BLM)
